     Case 2:19-cv-00652-MCE-EFB Document 7 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL N. WARD,                                  No. 2:19-cv-652-MCE EFB PS
12                       Plaintiff,
13              v.                                      ORDER
14    DEPARTMENT OF CHILD
      PROTECTIVE SERVICES, MEGAN
15    DANIELS, MARINA CHAMBERS,
16                       Defendants.
17

18          On September 29, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. No objections were filed.1

21          Accordingly, the court presumes any findings of fact are correct. See Orland v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24          The Court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

26          1
               Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:19-cv-00652-MCE-EFB Document 7 Filed 11/16/20 Page 2 of 2


 1          Accordingly, IT IS ORDERED that:

 2          1. The proposed Findings and Recommendations filed September 29, 2020, (ECF No. 6)

 3   are ADOPTED;

 4          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 5   the August 28, 2020 order (ECF No. 5); and

 6          3. The Clerk is directed to close the case.

 7          IT IS SO ORDERED.

 8   Dated: November 16, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
